            Case 4:19-cr-00690-JAS-LCK Document 39 Filed 10/03/19 Page 1 of 3



1    Law Office of
     MICHAEL J. BLOOM, PC
2    100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
3    MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
4    Telephone: (520) 882-9904
     Fax: (520) 628-7861
5
     Law Office of
6    HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
7    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
8    JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
9    Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Defendant Norman
11

12                        IN THE UNITED STATES DISTRICT COURT
13
                                 FOR THE DISTRICT OF ARIZONA
14
     United States of America,                    No. CR19-00690-TUC-JAS(LCK)
15
                      Plaintiff,
16                                                NOTICE OF CHANGE OF PLEA
17
                  vs.

18   Alexander True Norman,                         (Defendant Out of Custody)
19                  Defendant.
20

21
             PLEASE TAKE NOTICE that a Change of Plea Hearing for the defendant,
22

23   Alexander True Norman, will be heard on October 10, 2019, at 2:00 p.m. before
24
     Magistrate Judge Lynette C. Kimmins, at the United States District Court for the
25

26   District of Arizona, 405 West Congress Street, Tucson, Arizona, 85701.
27

28




                                              1
     Case 4:19-cr-00690-JAS-LCK Document 39 Filed 10/03/19 Page 2 of 3



1    RESPECTFULLY SUBMITTED this 3rd day of October, 2019.
2

3
     Law Office of                        Law Office of
4    MICHAEL J. BLOOM                     HERNANDEZ & HAMILTON, PC
5

6

7
     s/Michael J. Bloom                    s/Joshua F. Hamilton
     MICHAEL J. BLOOM                     JOSHUA F. HAMILTON
8    Attorney for Defendant               Attorney for Defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     2
           Case 4:19-cr-00690-JAS-LCK Document 39 Filed 10/03/19 Page 3 of 3



1                               CERTIFICATE OF SERVICE
2
     I, Joshua F. Hamilton, do hereby certify that on this 3rd day of October, 2019, I
3
     electronically transmitted the foregoing documents to the Clerk=s Office using the
4    CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
     sent to the following recipients:
5

6    The Honorable James A. Soto
7
     United States District Court

8    Adam David Rossi, Assistant
9    United States Attorney’s Office
10
     Michael J. Bloom
11   Attorney for Defendant Norman
12
     Joshua F. Hamilton
13   Attorney for Defendant Norman
14
     By s/Joshua F. Hamilton
15     JOSHUA F. HAMILTON
16

17

18

19

20

21

22

23

24

25

26

27

28




                                             3
